53 N.Y.2d 735 (1981)
In the Matter of Thomas Schiliro et al., Appellants,
v.
Guy R. Mazza et al., Respondents.
Court of Appeals of the State of New York.
Argued April 2, 1981.
Decided April 3, 1981.
James F. Cahill for appellants.
Louis J. Castellano, Jr., for Guy R. Mazza, respondent.
Edward G. McCabe, County Attorney, for Nassau County Board of Elections, respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur; Judge MEYER taking no part.
*736MEMORANDUM.
The order should be affirmed, without costs.
This appeal, here by permission of the Appellate Division, Second Department, from an order of that court which unanimously affirmed, without opinion, a judgment of the Supreme Court, Nassau County, raises no novel or complex issues of law. The rules of the Right to Life Party expressly permitted the State chairman to nominate the party's candidate in this special election. These rules must be given effect by the courts (Election Law, § 6-120, subd 3; Democratic Party of U. S. v La Follette, 450 U.S. 107; Matter of Kahler v McNab, 48 N.Y.2d 625, 626). The certificate of nomination was executed by the State chairman in accordance with such rules and statutory law (Election Law, *737 § 6-156, subd 1; § 6-120, subd 3; cf. Matter of McGovern [Olson], 291 N.Y. 104). In short, none of the technical objections justify invalidating the nomination (Matter of Gresser v Cohen, 275 N.Y. 440, 445).
Order affirmed, without costs, in a memorandum.